Jones, J.,
delivered the opinion of the Court.
This was an action on the case, brought by the plaintiff in error, against the defendant, on a protested bill of exchange drawn by the defendant, on one Abraham R. Wooley, in favor of Cromwell, Dobbins & Peobles, and by them endorsed to the plaintiff; plea, non-assumpsit and issue thereon.
On the trial of the cause before the Judge, without the intervention of a jury, the deposition of a witness was read, which went to prove, that he'was well acquainted with the hand-writing of Leonard Dobbins, one of the firm of Cronlwell, Bobbins & Peobles, and that the signatures of Cromwell, Dobbins & Peobles, endorsed on the back of the said bill of exchange, is the proper hand-writing of Leonard Dobbins, the said partner in the firm aforesaid — to which deposition the defendant’s counsel excepted, because it did not appear that the Cromwell, Dobbins & Peobles mentioned in the bill of exchange and deposition, were the same persons mentioned in the declaration; of which opinion was the Court, and there being- no other evidence to show that the firm of Cromwell, Dobbins & Peobles, mentioned in the deposition, was composed of the same individuals mentioned in the declaration as payees of the bill, the Court decided, that the said deposition was not admissible evidence to prove the endorsement of said bill by the payees mentioned in the declaration, and gave judgment for the defendant; to which opinion the plaintiff excepted, and brought his writ of error to reverse said judgment.
The question submitted to this Court, is, whether the opinion given by the Judge below, as stated in the hill of exceptions, was correct; with respect to which, we have no boubt that it was not so.
The testimony, in our opinion, was admissible to prove, that the endorsement made by Leonard Dobbins, in the name of the firm of Cromwell, Dobbins & Peobles, was so made, and must be considered as the act of the firm of Cromwell, Dobbins & Peobles, the payees of the bill; and this appears the more evident, as it appears from another deposition taken in the cause, at the time and place of tailing the deposition above cited, that the bill of exchange was then produced to the witness, who unequivocally declares, that the signatures of Cromwell, Dobbins & Peobles, endorsed on the back of the said bill of exchange, is the proper hand-writing of Leonard Dobbins, the partner of the said firm. What firm? The answer is made by the witness himself — the firm of Cromwell, Dobbins & Peobles, endorsed on the bill of exchange, (the payees thereof.)
Let the judgment, therefore, be reversed, and the cause remanded to the Circuit Court of St. Louis county, for a new trial; on which trial, the testimony rejected in *168the former one, is to he received as admissible evidence; and let the plaintiff in error recover his costs in prosecuting thereof.